RETAXATION OF COSTS.
I think the rule (Court Rule No. 5, § 7) is valid under which the premium paid for the stay bond was taxed. General rule making power is conferred upon this court by the Constitution (article 7, § 5); and, further, by legislative enactment "the *Page 489 
regulation of costs" by rule is specifically left with the court. 3 Comp. Laws 1929, § 13540.
The amount of the taxable costs will remain as determined by the clerk.
CLARK, C.J., and McDONALD, POTTER, SHARPE, FEAD, and BUTZEL, JJ., concurred with NORTH, J.